department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date date uniform issue list dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date april14 uniform issue list legend state date university amount amount amount amount amount amount dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below you are a nonprofit corporation incorporated under state law on date your articles of incorporation articles do not contain a purpose clause upon dissolution your articles provide that your assets will be distributed to sec_501 c organizations you have a board_of directors who serve without compensation your specific purpose is to operate a national online sorority for students of an online for-profit university university your specific purpose is to encourage your members to succeed academically and professionally and ensuring that on your website you state that you go and that you have your members communicate among each other virtually over the internet by telephone email blog posts and online classes when you add new members you perform a ceremony over the internet you have members in over amount states in the united_states and international locations originally you stated that amount of your activities would be community service events performed by members in their individual capacity and amount of your activities would be delivering scholarships to your members however in a subsequent submission you state that amount of your activities are virtual and amount of your activities are held in-person that includes the community service activity your virtual activities performed over the internet and telephone amounts to amount of your total activities your activities performed over telephone or the internet include recruiting new members through your national internet-based social networking group attracting new members internet-based social networking discussion groups and conference calls emailing membership application forms processing of application online and via telephone providing new member training which is a strategic set of activities that are held in the comfort of the candidates' home and computer initiating new members via national telephone call holding regional monthly and bi-monthly meetings per the individual leaders' discretion online or by telephone and providing classes and support groups by internet-based telephone service webinar or conference call your face-to-face interaction amounts to amount of your total activities you state that this includes members living near each other performing community service with nonprofit_organizations to this end you tally the individual members' community service hours for those members who self-report to you and you conduct a three to five day face-to-face meeting every year held at three locations within the united_states at the meetings you provide your members with instruction on how to effectively run their chapters including budgeting planning scholarship facilitation community service and philanthropy planning and logistical training on running the chapters including communication bylaws and guidelines recruitment new member process and leadership training you have a procedure for admitting members and provided a sample membership application your criteria for membership includes the following current enrollment at university a gpa of or higher completed membership application letters of recommendation from university supervisor or faculty letter of recommendation from local member of you a letter of recommendation from a friend or co-worker one page explanation of why applicant wants to become a member and a short biographical description of applicant and a photograph your bylaws provide for your alumnae members to have voting rights on the local level although you do not define what voting rights that means or whether current student members have voting rights your source of funding is membership dues and contributions you expend money on operating_expenses such as maintaining your website and mailing fundraising solicitations with any residual funds you will provide up to three amount scholarships to members to attend university you have a scholarship application selection criteria and a scholarship selection committee your members pay an additional registration fee to attend the annual conferences that does not come out of your budget law sec_501 c provides for an exemption from u s federal_income_tax for clubs organized substantially for pleasure recreation and other non profitable purposes no part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c -1 provides that this exemption generally extends to social and recreation clubs that are supported solely by membership fees dues and assessments in adqition a club that engages in a business is not deemed organized and operated exclusively for pleasure recreation and other nonprofitble purposes and thus is not deemed exempt under sec_501 a revrul_55_716 1955_2_cb_263 holds that an organization formed for the purpose of furnishing television antenna service to its members is not entitled to exemption from federal_income_tax under sec_501 the term club as used within sec_501 contemplates the commingling of members one with the other in fellowship personal contacts and fellowship must play a material part in the life of an organization for it to come within the meaning of the term club revrul_58_589 c b sets forth the criteria or tests for determining whether an organization qualifies for exemption from tax under sec_501 c in making this determination all facts pertaining to the organization's form method of operation and activities should be considered the organization must establish that it is a club organized and operated exclusively for pleasure recreation or other nonprofitable purposes and no part of its net_earnings inures to the benefit of any private_shareholder_or_individual to be deemed a 'club there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_67_428 1967_2_cb_204 provides that a federation of clubs is not exempt under sec_501 c commingling a material aspect of an exempt social_club is recognized on the individual club level fellowship between members however does not play a material part in the activities of an organization composed of artificial entities revrul_70_32 1970_1_cb_132 holds that a flying club providing economical flying facilities for its members but having no organized social and recreation program does not qualify for exemption under sec_501 c in this case the sole activity of the club involved the ownership operation and maintenance of the aircraft for use by the members and there was little commingling among members for social or recreational purposes for the club to be exempt the ruling explains that there must be an established membership of individuals personal contacts and fellowship also commingling of members must play a material part in the organization's activities this organization's sole activities consisted of rendering flying services to its members and there was no significant commingling of its members revrul_74_30 c b holds exempt under sec_501 a flying club of limited membership that provided flying privileges solely for its members assessed dues based on the club's fixed operating costs and charged fees based on variable operating_expenses the organization's members were interested in flying for a hobby constantly commingled in informal meetings and had constant person-to-person association this organization was found distinguishable from the flying club in revrul_70_32 supra because there the club was open to all persons interested in flying members did not join to participate as a group in a hobby for recreation and the members had no expectation of personal relationship with other members in 345_f2d_52 5th cir on reh'g 348_f2d_891 the court ruled that a men's club was not exempt under sec_501 c because the organization was in the business of leasing office space to the general_public in reaching its conclusion the court stated that the legislative_history of sec_501 c urges a particularly strict construction for exemption of social clubs analysis organizations seeking exemption under sec_501 c need to satisfy the following statutory requirements be a club be organized for pleasure recreation and other non profitable purposes have substantially_all of its activities devoted to such purposes have no part of its net_earnings inure to the benefit of any private shareholder and have no written policy that discriminates against individuals seeking membership on the basis of race color or religion see sec_501 c and revrul_58_589 supra for the reasons provided below you do not satisfy the requirements for recognition under sec_501 c as less than substantially_all of your activities are devoted to pleasure recreation and other nonprofitable purposes and you do not meet the definition of a club within the meaning of sec_501 c commingling and the promotion of fellowship are not a material part of your operations commingling is a necessary and material part in the life of an organization exempt under sec_501 c and is deemed present if such things as meetings gatherings and regular facilities are evident see revrul_70_32 supra and revrul_74_30 supra face-to-face interaction is important for members of a social_club organizations that do not afford opportunities for this personal contact among members are not entitled to exemption under sec_501 c even though they may be organized not for profit with no part of their earnings inuring to the benefit of shareholders see revrul_55_716 supra the definition of club within the meaning of sec_501 c shall be strictly construed see united_states v fort worth club of fort worth texas supra similar to the nonexempt organization described in revrul_70_32 supra and unlike the exempt_organization described in revrul_74_30 supra you operate primarily to advance the individual interests of your members you do not engage in meetings and gatherings as a primary activity that involves personal contact among or between your members further you do not have a regular facility where members gather to engage in fellowship similar to the organization described in revrul_55_716 supra you do not promote fellowship in a manner similar to an exempt club described in sec_501 c as you do not afford opportunities for personal contacts in a manner more than incidental to your primary purpose of operating a social network over the internet your members are spread out around the country and a majority of your activities are performed over the internet while you engage in some face-to face interaction at your conferences held once a year the majority of your activities are performed in an individual capacity and over the internet rather than face-to-face additionally the topics discussed at your face-to-face meeting and over the internet pertain more to your organizational aspects rather than the promotion of any recreational or other non profitable purposes further you do not expend money on social or recreational purposes accordingly you are similar to the nonexempt organizations described in revrul_58_589 supra and revrul_69_635 supra held not to meet the definition of club in sec_501 c as you do not provide opportunities for your members to engage in fellowship and commingling as a material part of your activities you are not organized substantially for pleasure recreation or other nonprofitable purposes as required by sec_501 c finally you do not qualify as a federation of clubs because you have not shown that you engage in fellowship at the local level a club's membership consists of individual members who have the right to vote and determine the management operation and control of the club a state-wide or nation-wide organization composed of individuals broken up into local groups satisfies this requirement if fellowship constitutes a material part of the life of each local group see revrul_67_428 supra you applied as a national online sorority for students of the national online university university and have membership spread across the united_states you have not shown that commingling and fellowship are a material part of your organization at the local level in your various chapters accordingly you do not qualify as a federation of clubs under revrul_67_428 you lack true membership as required by sec_501 conclusion based on the facts provided above we hold that you do not meet the requirements for tax exemption under sec_501 c of the code you do not promote commingling and fellowship as a material part of your operations as a result you do not operate substantially for pleasure recreational or other non profitable purposes and are not exempt under sec_501 c of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service tege constitution ave n w washington d c you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael seto manager eo technical
